Iül Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Francisco Crespo Martínez, de diez y siete años de edad, insolvente, fue acusado por el fiscal como autor de un delito de escalamiento en primer grado, declarado culpable por el jurado y condenado por la corte a sufrir dos años de presidio con trabajos forzados.
Solicitó un nuevo juicio basándose en la insuficiencia de la prueba y la corte negó su petición.
Apeló para ante este tribunal y en su alegato, firmado por él solamente, solicita la revocación de la sentencia! porque siendo pobre no se le nombró un abogado que le defendiera y porque la prueba aportada por el fiscal no es. suficiente.
De los autos aparece que en efecto el acusado, no tuvo abogado que lo defendiera en el acto de la vista, pero no aparece que solicitara de la corte, como sucedió en el caso de El Pueblo v. Plata, 36 D.P.R. 590, que se le nombrara un defensor.
En verdad que dadas la edad y la insolvencia del acusado, pudiera considerarse éste un caso propio para que la corte hubiera ejercitado su discreción nombrándole un abogado que lo asistiera, pero sin más datos no nos sentimos justificados para concluir que se cometió un abuso de discreción que lleve consigo 1a, revocación de la sentencia.
*381La moción, de nuevo juicio preparada por nn abogado, se basó en. el récord taquigráfico, de la evidencia aportada por el fiscal. En la misma moción se extracta la prueba. A juzgar por el extracto habría que concluir que el' apelante tiene razón, pero el apelante no nos ha colocado en condiciones de resolver su caso al no incluir en la transcripción las notas taquigráficas. Un caso igual fué resuelto por esta Corte en 1910 y desde entonces quedó claramente establecida la siguiente jurisprudencia:
“No habiendo en la transcripción de autos una relación de he-chos que contenga la prueba practicada en el juicio, no es pósible discutir en la apelación una moción de nuevo' juicio fundada en que el veredicto es contrario a las pruebas, ni puede servir de base, para considerar y resolver tal moción, la relación que de las pruebas hubiere hecho en el escrito solicitando el nuevo juicio, por carecer esta relación de lo's requisitos necesarios para darle la debida auten-ticidad.” El Pueblo v. Benítez, 16 D.P.R. 797.

Bebe confirmarse la sentencia recurrida.